Grace, J.
(dissenting). § 6855, C. L. 1913, sets out the requirements of a lien statement where a thresher’s lien is claimed. Among other things, the price agreed upon for threshing the grain must be stated, as well as the amount and quantity thereof.
As we construe this statute, the words, “the price agreed upon,” refer to a specific price per bushel It is for this reason that the statute requires the amount and quantity of grain threshed to be stated in the claim for a lien. The law contemplates that each bushel of grain is subject to a lien for the agreed price per bushel for threshing it.
Let it be assumed that A., the owner of a half section of land, has thereon 100 acres of wheat, which, when threshed, yields 1,000 bushels, and 100 acres of oats, which, when threshed, yields 2,000 bushels; and that B., a creditor, has a mortgage on the wheat for $500, and C., another creditor, a mortgage on the oats for $300. Let it further be assumed that 10 cents per bushel is the customary charge for threshing wheat,-and 6 cents per bushel for threshing oats; and that after the threshing is completed, the oats are destroyed by fire. Query: Could the thresher claim a lien on the wheat for the full amount of the threshing bill, for both wheat and oats ? Query: Also, if the threshing, instead of being at the rate of so much per bushel, were for the agreed price of $200 per day, could the thresher claim a lien on the wheat for the entire threshing bill ?
We certainly do not think so. When the Legislature passed the above statute, it knew what we all know, that the customary method of charges for threshing grain is at an agreed price per bushel. It is a fact that piost all grain is threshed for so much per bushel, and not otherwise. The Legislature had nothing else in mind when it enacted the above statute.
It is not difficult to see that, where, for instance, the charge is $200 per day for threshing, instead of so much per bushel, it is in the interest of the thresher to consume as much time as he can in doing the threshing. The more time he puts in on a given job, the more his pay; and thus it is possible to consume the entire value of the crop.
*256On the other hand, if threshing by the bushel, even though the crop is poor, and the yield per acre is small, and the charge per bushel is double or three times what it would, be in the case of an average yield, nevertheless the thresher will try to thresh enough bushels to make his work profitable to himself. In other words, he is thus urged to thresh as many bushels as he possibly can, and, in accordance with the provisions of the statute, he has a lien on the grain thus threshed; i. e., he has a lien on each bushel of the different kinds of grain.
It appears quite clear to our mind that the majority opinion erroneously interprets the statute above mentioned.